UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7107


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT DWAYNE EARLY, a/k/a Dollar Rob,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, Senior District Judge. (7:08-cr-00041-JPJ-3)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Dwayne Early, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Dwayne Early appeals from the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release.        After reviewing the record, we

conclude that the district court did not abuse its discretion in determining that Early had

not established that extraordinary and compelling reasons for a compassionate release

sentence reduction were present based on a post-sentencing change applicable to the career

offender Sentencing Guideline. We further conclude that the district court did not abuse

its discretion by failing to assess the 18 U.S.C. § 3553(a) sentencing factors—including

Early’s post-sentencing conduct—given its finding that extraordinary and compelling

reasons for a compassionate release sentence reduction were not present. See United

States v. High, 997 F.3d 181, 185 (4th Cir. 2021) (stating standard of review).

Accordingly, we affirm the district court’s order on this basis. United States v. Early, No.

7:08-cr-00041-JPJ-3 (W.D. Va. Jul. 23, 2021). We deny Early’s motion and supplemental

motion to appoint counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2